Title: Benjamin W. Crowninshield to Thomas Jefferson, 12 January 1818
From: Crowninshield, Benjamin W.
To: Jefferson, Thomas


                    
                        Dear Sir,
                        Navy Department 
              January 12th 1818.
                    
                    In acknowledging the receipt of your favour, on the subject of the Consulate at Marseilles, I beg leave to explain, that I had no intention of urging the resignation of Mr Cathalan, or of pressing you to interfere in its accomplishment;—the object is to keep Mr Dodge’s claims in view, as the Successor, when Mr Cathalan shall think proper to retire; and my enquiry of you was intended to ascertain the fact of Mr Cathalan’s having tendered a conditional resignation, in order to present Mr Dodge’s recommendations to the President, before the competition for the Office should become perplexing by contending interests.
                    I am aware, Sir, of the services and respectability of Mr Cathalan, and I would not desire any step to be taken disrespectful towards him; and I assure you, that the representations of Commodore Chauncey have not produced an effect to the extent Mr Cathalan may have apprehended.
                    Permit me to ask your further communication upon the subject, when you shall have received an answer to your letter.
                    
                        I feel, with due sensibility, the kindness of your expressions towards me and my family, and assure you of my sincere regard, and high consideration.
                    
                    B W Crowninshield
                